Hill, J.
(After stating the foregoing facts.) A general advertisement in a newspaper for the sale of an indefinite quantity of goods is a mere invitation to enter into a bargain, rather than an offer. “ A business advertisement published in newspapers and circulars sent out by mail or distributed by hand, stating that the advertiser has a certain quantity or quality of goods which he wants to dispose of at certain prices, are not offers which become contracts as soon as any person to whose notice they might come signifies his acceptance by notifying the other that he will take a certain quantity of them. They are mere invitations to all persons who may read them that the advertiser is ready to receive offers for the goods at the price stated.” 13 C. J. 289, § 97. “ If goods are advertised for sale at a certain price . . . the construction is rather favored that such advertisement is a mere invitation to enter into - a bargain, rather than an offer.” 1 Williston on Contracts, § 27. In the instant case the advertisement which is the basis of the counterclaim specified no definite quantity of the furs for sale, though there was a more or less indefinite description of the qualities of the goods. The first essential of a sale is that there must be “ an *470identification .of the thing sold.” Civil Code (1910), § 4105. To consummate a contract there must be “ a meeting of minds.” There was no merit in the counterclaim-filed by the defendant in the municipal court, and .the judge of that court committed no error in striking it and entering up judgment for the plaintiff. He had a right to do so at the trial term of the court, and the judge of the superior court erred in sustaining the certiorari and ordering a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens; Jr., concur.